—In an eminent domain proceeding, the claimant appeals from an order of the Court of Claims (Silverman, J.), dated January 6, 1999, which denied its motion for a trial preference pursuant to CPLR 3403 (a) (3) or (4).
*339Ordered that the order is affirmed, with costs.
The claimant sought a trial preference on the ground that its President, who was also a 35% stockholder, was 74 years of age at the time of the application, and in poor health (see, CPLR 3403 [a] [3], [4]). Contrary to the claimant’s contention, its President, as a corporate officer and partial stockholder, does not possess a cognizable cause of action (see, Cooney Bros. v State of New York, 24 NY2d 387, 392; cf., Borenstein v City of New York, 248 AD2d 425; Milton Point Realty Co. v Haas, 91 AD2d 678; Bobowski v Toomey, 108 Misc 2d 1061) and is not the real party in interest (see, Chalmers v Eaton Corp., 71 AD2d 721; cf., Campbell v Kelly, 42 AD2d 601). Therefore, the claimant’s application for a trial preference due to the age and health of its officer was properly denied.
Furthermore, the claimant’s request for a trial preference on the ground of financial hardship was also properly denied since there was no proof submitted as to the actual fiscal condition of the corporation (see, CPLR 3403 [a] [3]; La Porta v Fretto Enters., 100 AD2d 713). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.